UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4991


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROLANDO AVILA, a/k/a Joel Mora-Ruiz,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cr-00250-FDW-2)


Submitted:   September 13, 2011          Decided:   September 15, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John L. Machado, LAW OFFICE OF JOHN MACHADO, Washington, D.C.,
for Appellant.     Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rolando Avila pled guilty to conspiracy to distribute

and possess with intent to distribute marijuana, in violation of

21 U.S.C. § 841(a)(1) (2006).                    The district court adopted the

findings       in    the   presentence      investigation          report    (“PSR”)      and

sentenced Avila to 121 months in prison, to be followed by a

five-year term of supervised release.                      Avila’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but

suggesting          that   the   district      court   erred       when     it   increased

Avila’s    offense         level     by   three      levels,        pursuant      to     U.S.

Sentencing Guidelines Manual (“USSG”) § 3B1.1(b) (2008), based

on his managerial or supervisory role in the crime to which he

pled guilty.           The Government has declined to file a responsive

brief    and    Avila      has   not   filed     a   pro     se   supplemental         brief,

despite receiving notice of his right to do so.                       We affirm.

               Because       Avila     withdrew        his        objections      to     the

Guidelines range calculation in his PSR, we review the district

court’s    decision        to    increase    Avila’s       base     offense      level    for

plain error.          See United States v. Lynn, 592 F.3d 572, 577 (4th

Cir. 2010).           Under the plain error standard, Avila must show:

(1) there was error; (2) the error was plain; and (3) the error

affected his substantial rights.                     United States v. Slade, 631

F.3d    185,    189-90      (4th   Cir.),      cert.   denied,       131    S.    Ct.    2943

                                             2
(2011).       Even when these conditions are satisfied, this court

may exercise its discretion to notice the error only if the

error   “seriously      affect[s]      the    fairness,   integrity      or   public

reputation of judicial proceedings.”                 United States v. Olano,

507 U.S. 725, 735 (1993) (internal quotation marks omitted).                         We

have reviewed the record and conclude that the district court

committed no error, plain or otherwise, in increasing Avila’s

offense level.     See Slade, 631 F.3d at 189-91.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Avila, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Avila requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this     court   for   leave   to   withdraw         from

representation.        Counsel's motion must state that a copy thereof

was served on Avila.          We dispense with oral argument because the

facts   and    legal    contentions      are   adequately    presented        in    the

materials     before    the    court    and    argument   would    not    aid       the

decisional process.


                                                                          AFFIRMED




                                          3